397 U.S. 96 (1970)
PARKER
v.
UNITED STATES
No. 992, Misc.
Supreme Court of United States.
Decided February 27, 1970
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT.
Walter L. Gerash for petitioner.
Solicitor General Griswold, Assistant Attorney General Yeagley, Kevin T. Maroney, and Lee B. Anderson for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis is granted.
Upon consideration of the suggestion of mootness filed by the Solicitor General, and upon an examination of the entire record, the petition for a writ of certiorari is granted, the judgment of the United States Court of Appeals for the Tenth Circuit is vacated and the case is remanded to that court with instructions to dismiss the appeal as moot.